DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 18 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The claim requires that a plurality of layer is created by the curing process – the instant specification, while teaching curing and teaching multiple layers, does not teach creating layers by the curing process.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-9, and 11-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 6 and 19 require the steps of:
- curing a photosensitive material and
- emitting measuring radiation into a reference layer – but there is no liaison between the material and layer, as claimed, they could be carried out on different products and/or as part of different products that could someone be tied together in any subsequent process step wherein a 3D body of any type is formed.  
	Claim 1 also requires monitoring layer production – but it is not clear what layers are produced, there is no layer production clause identified that could be monitored.
Claim 15 requires that the reference layer comprises a deformable elastic reference layer – but deformable is a term of degrees as most materials can deform to some extent.  But furthermore the term “elastic” is not clear in that it can mean several things but there is no definition set forth in the claim or the specification.  The term can indicate either a type of material (i.e. such as an elastomer) or can merely indicate that the material has some elasticity.  As there is no guidance, the term will be interpreted broadly to include any reasonable application. 
Claim 17 requires a measurement to be “space dependent and time dependent”, but any measurement that occurs would necessarily be at some ‘space’ and at some ‘time’.  It is not clear specifically how the applicant is further limiting the claim by these terms as they do not set forth clear boundaries on the process.  
Claim 17 recites the limitation "the passive radiation" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 requires curing by radiation and also forming multiple layers – it appears that the claim requires forming the layers by the curing process, but since the curing process is no normally understood to create layers, and the specification does not clarify the matter, it is being held indefinite as to what the claim means.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-9, 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akashi (2012/0061864).
Akashi teaches a method for producing a 3D body comprising:
- curing a photosensitive material by radiation, see [0050] 
- sending measuring radiation into a reference layer – see also wherein the intensity of light is measured, the light is in the multiple layers such as per Figs. 1 and therefore includes a reference layer (any of 101, 102, 104, 108).
	The process includes measurement of radiation in all layers and therefore includes measuring that within the reference layer.  There are multiple layers and it is understood that some amount of radiation will be reflected some radiation will be absorbed, thereby meeting the requirements of detecting.  There are no further limitations regarding “continuously and selectively”, as any period of time is a “continuous operation” and selectively can refer to some points and/or an entire 
In regard to monitoring production, Akashi teaches monitoring the production at least in [0045-48].  The clause is not particularly limiting as it is only a mental step and even continuously does not require for any defined period of time.
The limitations of claims 1, 6 and 19 are hereby met.  
	Regarding claim 2, as per [0045-50], two monomers are diffusing together and therefore the reference layer (either of the materials) is deformed.
	Regarding claim 4, as per Fig. 1e, since light penetrates then it is at least partially transparent.  As the materials are diffusible and polymeric, they have some degree of “flexibility” though flexible is a term of degree and not particularly limited.
	Regarding claim 5, Akashi teaches that silicone is an operable material to include in the composition [0089] – the same is operably held as the claimed “reference layer”.
	Regarding claim 7, Akashi teaches infrared [0075].
	Regarding claims 8 and 13, Akashi teaches a CCD camera as an image sensor.
Regarding claim 11, as the reference layer is one layer, it is held that the detector detects the entire layer, see also Fig. 1E wherein measurement is spread over the entire layer, but in any case, ‘detection’ is not limited to direct detection but also indirect detection throughout the entire layer.
	Regarding claim 12, the radiation is through the reference layer and also below the reference layer as in Fig. 1E.
	Regarding claims 14, 16 and 17, Akashi teaches a process of measuring radiation, the process is the same regardless of the amount of radiation that is passed 
	Regarding claim 15, as per [0089], Akashi teaches the material includes monomers, a resin and/or silicone – such materials would be understood to form a “deformable elastic” material as claimed.  
	Regarding claim 18, Akashi teaches curing of the first and second monomers [0050-51, 73], the method includes layers in that a monomer is applied to a polymer [0009] but also teaches the application of at least two monomers [0034-38].
	Regarding claim 19, the limitations are met by the teachings as per claims 1 and 6 plus claim 14 as described above.

	Claims 1, 2, 4, 6-9, 11 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feichtinger (2009/0180118).
Feichtinger teaches a method for producing a 3D body comprising:
- curing a photosensitive material by radiation [0125]
- coupling measuring radiation into a reference layer – see also wherein the intensity of light is measured, also per Fig. 3b with reference layer 10.
The process includes measurement of radiation in all layers and therefore includes measuring that within the reference layer.  Since there is a layer as noted, it is understood that some amount of reflection occurs.

The limitations of claims 1, 6 and 19 are met, wherein the teachings are not limited to any amount of absorbed and/or reflected light.
Regarding claim 2, the layer is disturbed by radiation.
Regarding claim 4, the terms claimed are terms of degree and it is held that the described materials are at least partially flexible and transparent, see [0072] in regard to reflectivity.
Regarding claim 6, all elements of the claim are met per above, the teachings include wherein a certain amount of radiation is absorbed [0010-11].
Regarding claim 8, the teachings include a camera [0026].
Regarding claims 7 and 9, the teachings include an IR detector [0094] and therefore it is understood that IR is used as measuring radiation.  In regard to the heat of polymerization, it is understood that IR detectors work based on the IR and as the process is a polymerization the same steps occur.
Regarding claim 10, the claim requires an IR detector which is taught and a ‘conclusion’ about the process is a mental step and performed by the prior art.
Regarding claim 11, as per the discussion of spreading effect [0072], the entire layer is measured.
	Regarding claims 14, 16 and 17, the teachings include a process of measuring radiation, the process is the same regardless of the amount of radiation that is passed 
	Regarding claim 15, wherein deformable elastic is not particularly defined, the material of the teachings is held to meet that.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akashi.
The teachings of Akashi are described above.  The alternative rejection is made in the event that it is determined that Akashi must teach the specific result as claimed, as noted above, Akashi teaches a method of measuring radiation applied to a body.  The measurement is not limited to any particular result or any particular condition such as radiation emerging being less or more than the other.  Claims 14, 16 and 19 are directed to making a measurement wherein different amounts of radiation are emitted.  Akashi teaches the process as described, the materials and results are not particularly limited by the .  


Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 
Applicants argue that the prior art does not teach or suggest the requirements of claims 1, 6 or 19.  Applicants argue that “a buildup of additional layers as in the present invention would be unwanted” – the Office does not see any claim requirement for the buildup of additional layers.  It is further noted that it is not clear what a layer is, in regard to the rest of the claims.  Applicant arguments are generally not commensurate in scope to the claims – the claims do not require forming multiple layers or include any steps beyond curing a layer in regard to forming a 3D body.  Applicant arguments include matters such as “as layers are formed” and “different thicknesses”, none of which is captured in any claims.  There is not even a nexus between the curing and the reflection layer.
	It is suggested that applicants bring more of the process into the claims so that they are clearer, by connecting the first two claim steps and further clarifying what exactly the process of producing layers actually is.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715